DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 4-1-2021, is acknowledged.  It is noted that claim 10 has been amended, but is listed as (Original).  The examiner considers claim 10 as "Currently Amended".   Claims 1, 2, 9, 10, 18, 29, 21, and 24 have been amended.
Claims 1-4, 8-11, 13-15, and 17-25 are pending and under consideration.
Rejections Withdrawn
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "A single formulation", is withdrawn in light of the claim amendment.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether "ovarian cancer and a combination thereof' is one choice or two choices, is withdrawn in light of the claim amendment.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the nucleotide sequences in claim 10 are in addition to the nucleotide sequences of claim 2, is withdrawn in light of the claim amendment.
The rejection of claims 1-4, 8-11, 13-15, and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how just the consensus TERT antigen comprises both the consensus hTERT or mTERT or rhTert, and IgE, is withdrawn in light of the claim amendment.
The rejection of claims 1, 2, 9, 10, and 21-25 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is withdrawn in light of the claim amendments and applicants' arguments.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how embodiment "c" of claim 9 encodes embodiment "a" of claim 1, and how embodiment "c" of claim 9 encodes embodiment "b" of claim 1 which is drawn 

New Rejections/Objection Necessitated by Amendment
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 depends from claim 1.
	As newly amended, claim 1 recites in section "b", "an amino acid sequence that is at least 96% identical to an amino acid sequence selected from the group consisting of SEQ ID NO: 46, SEQ ID NO:48, SEQ ID NO:50, SEQ ID NO:52, SEQ ID NO:54, and SEQ ID NO:56".
	Claim 9 is the immunogenic composition of claim 1, wherein the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of b) a nucleotide sequence that is 95% identical or greater to a nucleotide sequence selected from the group consisting of SEQ ID NO: 45, SEQ ID NO: 47, SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 53 and SEQ ID NO: 55.
	It is unclear how the nucleotide of claim 9 (95% identical to the listed nucleic acid sequences) encodes an amino sequence which is "at least 96%" identical to the listed amino acid sequences.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No. US2015/0004194, January 1, 2015).
	As newly amended, claim 1 is now an immunogenic composition comprising a nucleic acid molecule encoding a consensus TERT antigen, wherein the nucleic acid encodes a peptide that comprises an amino acid sequence selected from the group consisting of:
a)    an amino acid sequence selected from the group consisting of SEQ ID NO: 46, SEQ ID NO:48, SEQ ID NO:50, SEQ ID NO:52, SEQ ID NO:54, and SEQ ID NO:56, and
b)    an amino acid sequence that is at least 96% identical to an amino acid sequence selected from the group consisting of SEQ ID NO: 46, SEQ ID NO:48, SEQ ID NO:50, SEQ ID NO:52, SEQ ID NO:54, and SEQ ID NO:56.
	Wang et al. teach a nucleic acid molecule (SEQ ID NO:48) which encodes a hTERT antigen, wherein the nucleic acid encodes a peptide that comprises an amino acid sequence which is >96% identical to SEQ ID NO:46. (paragraph 0046; Table 4)
	Instant claim 3 is the immunogenic composition of claim 1 further comprising a nucleic acid encoding one or more antigens selected from the group consisting of: MAGE Al, gp100, a viral antigen, and combinations thereof.
	Wang et al. teach that their composition may also comprise a viral antigen (protein) and an adjuvant(paragraphs 41-44, 66-68). 
Claim Objections
Newly amended claim 10 is objected to because of the following informalities: in the preamble, The immunogenic composition of claim 2, "wherein said one or more additional nucleotide sequences comprises one or more selected from the group consisting of:" should be "wherein said one or more additional nucleotide sequences comprises one or more nucleotide sequences selected from the group consisting of:"
	Appropriate correction is required.
Claims 2, 8, 11, 15, and 17-20 are objected to because they depend from rejected claims.  Appropriate correction is required.
Conclusion
Claims 1-4, 8-11, 13-15, and 17-20 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 12, 2021